                  Case 15-23365       Doc 53     Filed 01/21/21    Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

  IN RE:                                         |
                                                 |           Case No. 15-23365-LSS
  JON CLAYBORNE DENTON                           |           Chapter 13
              Debtor(s)                          |
                                                 |
                                                 |


     NOTICE OF FINAL CURE PAYMENT AND OPPORTUNITY FOR HEARING


NOTICE IS HEREBY GIVEN by REBECCA A. HERR, Chapter 13 Trustee, pursuant to Federal
Rule of Bankruptcy Procedure 3002.1(f), that the Trustee has made the final payment to cure the
default on the claim secured by the principal residence of the Debtor(s), as evidenced by the proof
of claim allowed in this case and funded by the confirmed plan. The Trustee payments were made
under the claim filed by (or assigned to):

                              Court Claim No. 3
                              U.S. Bank Trust, NA
                              c/o BSI Financial Services
                              314 S. Franklin St 2nd Floor
                              Titusville, PA 16354
                              Redacted Account No. 6528

The Trustee has no knowledge of and makes no representation concerning payment of other default
amounts or of post-petition amounts not provided for and funded in the plan in this case.

THE PARTIES ARE HEREBY NOTIFIED:

Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and
serve a Statement as a supplement to the holder’s proof of claim on the Debtor(s), the attorney for
the Debtor(s), and the Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g) indicating 1)
whether it agrees that the Debtor(s) has/have paid in full the amount required to cure the default
on the claim; and 2) whether the Debtor(s) is/are otherwise current on all payments consistent with
11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder
contends remain unpaid as of the date of the statement. The statement shall be filed as a
supplement to the holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may
result in sanctions.
                 Case 15-23365        Doc 53     Filed 01/21/21      Page 2 of 4



FURTHER, if the holder of the secured claim fails to timely file and serve a response to this
Notice, the Court may enter an order declaring that the Debtor(s) has/have cured the default
and that no amounts are unpaid as of the date of this Notice.

Dated: January 21, 2021                      Respectfully submitted,

                                             /s/ REBECCA A. HERR
                                             REBECCA A. HERR (Fed. Bar No. 29298)
                                             Chapter 13 Trustee
                                             185 Admiral Cochrane Drive
                                             Suite 240
                                             Annapolis, MD 21401
                                             (301) 805-4700
                                             Fax: (301) 805-9577
                                             bherr@ch13md.com

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of January, 2021, I reviewed the Court’s CM/ECF

system and it reports that an electronic copy of the Notice of Final Cure Payment will be

served electronically by the Court’s CM/ECF system on the following:


Albert Kaleb Coto acoto@adesassoc.us, robertadesbankr@gmail.com,
ybeheton@adesassoc.us, cotoar69409@notify.bestcase.com
Counsel for Debtor(s)

Michael T. Cantrell bankruptcymd@mwc-law.com, bankruptcymd@ecf.inforuptcy.com
Counsel for U.S. Bank Trust, NA

Kevin R. Feig bankruptcymd@mwc-law.com
Counsel for U.S. Bank Trust, NA

Mark David Meyer bankruptcy@rosenberg-assoc.com
Counsel for Pacific Union Financial, LLC

Christopher Tadeus Peck cpeck@mtglaw.com, ecfnotifications@mtglaw.com
Counsel for U.S. Bank Trust, NA


       I hereby further certify that on the 21st day of January, 2021, a copy of the Notice of Final

Cure Payment was also mailed first class mail, postage prepaid to:
                 Case 15-23365        Doc 53   Filed 01/21/21   Page 3 of 4



Jon Clayborne Denton
5633 Prescott Court
Capitol Heights, MD 20743
Debtor(s)

Pacific Union Financial, LLC
Attn: Mark D. Meyer
1603 LBJ Freeway, Suite 500
Farmers Branch, TX 75234
Claimant

U.S. Bank Trust, NA
c/o BSI Financial Services
Attn: Michelle Ghidotti-Gonsalves
314 S Franklin St, 2nd floor
Titusville, PA 16354
Transferee

The Corporation Trust, Incorporated
2405 York Road, Suite 201
Lutherville Timonium, MD 21093
Resident Agent for Pacific Union Financial, LLC

No Resident Agent Found for BSI Financial Services

The Corporation Trust, Incorporated
2405 York Road, Suite 201
Lutherville Timonium, MD 21093
Resident Agent for U.S. Bank, NA

Via certified mail
Mr. Andrew Cecere, CEO
U.S. Bank, N.A.
800 Nicollet Mall
BC-MN-H210
Minneapolis, MN 55402
Officer of U.S. Bank, N.A.


                                                  /s/ REBECCA A. HERR
                                                  REBECCA A. HERR
                                 Case 15-23365    Doc 53     Filed 01/21/21   Page 4 of 4
 Case Overview                                                                                 Wednesday, January 20, 2021
       Case No. 15-23365-LSS           JON CLAYBORNE DENTON                                                        1:11 pm
       PENDING                                                                                             User: hgreenberg

DISBURSEMENT HISTORY

DATE          CODE      DESCRIPTION                                           CREDITOR #         CHECK NO.         AMOUNT
PACIFIC UNION FINANCIAL LLC                          Claim Number 2
Jun 30, 2016  CR       AMOUNT DISBURSED TO CREDITOR                                              1011333            4,759.09
Jul 27, 2016  CR       AMOUNT DISBURSED TO CREDITOR                                              1012955              679.87
Aug 31, 2016  CR       AMOUNT DISBURSED TO CREDITOR                                              1014633              679.87
Sep 30, 2016  CR       AMOUNT DISBURSED TO CREDITOR                                              1016539              679.87
Nov 30, 2016  CR       AMOUNT DISBURSED TO CREDITOR                                              1020311              679.87
Jan 04, 2017  CR       AMOUNT DISBURSED TO CREDITOR                                              1022299            1,359.74
Jan 29, 2017  CNCP     CANCELLED CHECK TO CREDITOR/PRINCIPLE                                     1022299           -1,359.74
Jan 31, 2017  CR       AMOUNT DISBURSED TO CREDITOR                                              1024058            2,719.48
Feb 28, 2017  CR       AMOUNT DISBURSED TO CREDITOR                                              1025766              679.87
Mar 31, 2017  CR       AMOUNT DISBURSED TO CREDITOR                                              1027584              679.87
Apr 28, 2017  CR       AMOUNT DISBURSED TO CREDITOR                                              1029409              679.87
May 29, 2017  CNCP     CANCELLED CHECK TO CREDITOR/PRINCIPLE                                     1029409             -679.87
May 31, 2017  CR       AMOUNT DISBURSED TO CREDITOR                                              1031213            1,359.74
Jun 30, 2017  CR       AMOUNT DISBURSED TO CREDITOR                                              1034777              679.83
TOTAL FOR PACIFIC UNION FINANCIAL LLC                                                                              13,597.36
                                                                          DISBURSEMENT TOTAL                       13,597.36




 BSS Case Overview (Rev. 07/07/2016)                                                                             Page 1 of 1
